 



Exhibit 10.24
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of
November 1, 2006, by and between HRB Management, Inc., a Missouri Corporation
(the “Company”), and Carol Graebner (“Executive”).
ARTICLE ONE
EMPLOYMENT
          1.01 Agreement as to Employment. Effective November 13, 2006, (the
“Employment Date”), the Company hereby employs Executive to serve in the
capacity of Executive Vice President and General Counsel of H&R BLOCK, INC., a
Missouri Corporation (“Block”) and the indirect parent corporation of the
Company, and Executive hereby accepts such employment by the Company, subject to
the terms of this Agreement. The Company reserves the right, in its sole
discretion, to change the title of Executive at any time.
          1.02 Duties.
          (a) Executive is employed by the Company to serve as its Executive
Vice President and General Counsel, subject to the authority and direction of
Block’s Board of Directors (the “Board”) and the Chief Executive Officer of
Block. Subject to Section 1.07 hereof, the Company reserves the right to modify,
delete, add, or otherwise change Executive’s job responsibilities and job
description, in its sole discretion, at any time. Executive will perform such
other duties, which may be beyond the scope of the job description, as are
assigned to Executive from time to time.
          (b) So long as Executive is employed under this Agreement, Executive
agrees to devote Executive’s full business time and efforts exclusively on
behalf of the Company and to competently and diligently discharge Executive’s
duties hereunder. Executive will not be prohibited from engaging in such
personal, charitable, or other nonemployment activities that do not interfere
with Executive’s full-time employment hereunder and that do not violate the
other provisions of this Agreement or the H&R Block, Inc. Code of Business
Ethics & Conduct, which Executive acknowledges having read and understood.
Executive will comply fully with all reasonable policies of the Company as are
from time to time in effect and applicable to Executive’s position. Executive
understands that the business of Block, the Company, and/or any other direct or
indirect subsidiary of Block (each such other subsidiary an “Affiliate”) may be
subject to governmental regulation, some of which may require Executive to
submit to background investigation as a condition of Block, the Company, and/or
Affiliates’ participation in certain activities subject to such regulation. If
Executive, Block, the Company, or Affiliates are unable to participate, in whole
or in part, in any such activity as the result of any action or inaction on the
part of Executive, then this Agreement and Executive’s employment hereunder may
be terminated by the Company without notice.

1



--------------------------------------------------------------------------------



 



          1.03 Compensation.
          (a) Base Salary. The Company will pay to Executive a gross salary at
an annual rate of $400,000 (“Base Salary”), payable semimonthly or at any other
pay periods as the Company may use for its other executive-level employees. The
Base Salary will be reviewed for adjustment, no less often than annually during
the term of Executive’s employment hereunder and, if adjusted, such adjusted
amount will become the “Base Salary” for purposes of this Agreement.
          (b) Short-Term Incentive Compensation. Executive shall participate in
the H&R Block short-term incentive program (which for certain highly compensated
executives may include the H&R Block Executive Performance Short-Term Incentive
Plan) (the “Program”) as applicable to executives of the Company for its fiscal
year 2006 (which ends April 30, 2007) and fiscal years thereafter. Under such
Program, Executive shall have an aggregate target incentive award equal to 60%
of Base Salary and an opportunity to earn a bonus at a maximum of 200% of Base
Salary (prorated as described below). Notwithstanding the foregoing, under the
Program for fiscal year 2006, Executive shall receive a minimum guaranteed
short-term compensation award in the amount of $200,000 (the “Minimum
Guarantee”). Other than the payment of the Minimum Guarantee, the payment of the
award under the Program shall be based upon such performance criteria which
shall be determined by the Compensation Committee of the Board. Under such
Program for fiscal year 2006 only, and other than the Minimum Guarantee, which
in no event will be prorated, Executive’s actual incentive compensation shall be
prorated based upon Executive’s actual gross wages for the fiscal year, provided
that, subject to Section 1.07, Executive must remain employed through April 30,
2007 to receive any payments under the Program. Such incentive compensation,
including the Minimum Guarantee, shall be paid to Executive following the
completion of fiscal year 2006 when the incentive compensation is paid to other
senior executives of the Company.
          (c) Stock Options. As authorized under the H&R Block 2003 Long-Term
Executive Compensation Plan, as amended (the “2003 Plan”), Executive shall be
granted on the first day of the month following the Employment Date a stock
option under the 2003 Plan to purchase 50,000 shares of Block’s common stock at
an option price per share equal to its closing price on the New York Stock
Exchange on the first day of the month following the Employment Date (e.g.
December 1, 2006) such option to expire on the tenth anniversary of the date of
grant; to vest and become exercisable as to one-third (16,667) of the shares
covered thereby on the first anniversary of the date of grant, as to an
additional one-third (16,667) of such shares on the second anniversary of the
date of grant, and as to the remaining one-third (16,666) of the shares on the
third anniversary of the date of grant; to be an incentive stock option for the
maximum number of shares permitted by Internal Revenue Code of 1986, as amended
(the “Code”) Section 422 and the regulations promulgated thereunder; and to
otherwise be a nonqualified stock option. Any non-vested portion of stock
options awarded pursuant to this Section 1.03(c) shall vest upon a Change of
Control (as such term is defined herein) pursuant to the terms of the H&R Block
2003 Long-Term Executive Compensation Plan Award Agreement (the “Award
Agreement”).
          (d) Restricted Stock. Executive shall be awarded on the first day of
the month

2



--------------------------------------------------------------------------------



 



following the Employment Date (e.g. December 1, 2006), 10,000 Restricted Shares
of Block’s common stock under the 2003 Plan. One-third of the 10,000 shares
shall vest (i.e., the restrictions on such shares shall terminate),
respectively, on each of the first three anniversaries following the Employment
Date (e.g., 3,334 shall vest on the first anniversary, 3,333 shall vest on the
second anniversary, and 3,333 shall vest on the third anniversary). Prior to the
time such Restricted Shares are so vested, (i) such Restricted Shares shall be
nontransferable, and (ii) Executive shall be entitled to receive any cash
dividends payable with respect to unvested Restricted Shares and to vote such
unvested Restricted Shares at any meeting of the shareholders of Block. Any
non-vested portion of the Restricted Shares awarded pursuant to this
Section 1.03(d) shall, upon a Change of Control (as such term is defined herein)
and termination of Executive’s employment in accordance with the terms of
Section 1.07(c)(i), vest and the restrictions on such shares (or the equivalent
of such shares of any successor entity) shall terminate effective as of the Last
Day of Employment (as defined in Section 1.07(c)(i) of this Agreement).
          1.04 Relocation Benefits.
          (a) The Company will reimburse Executive for reasonable packing,
shipping, transportation costs and other expenses incurred by Executive in
relocating Executive, Executive’s family and personal property to the Greater
Kansas City Area, in accordance with the H&R Block Executive Relocation Program.
          (b) To the extent that Executive incurs taxable income related to any
relocation benefits paid pursuant to this Agreement, the Company will pay to
Executive such additional amount as is necessary to “gross up” such benefits and
cover the anticipated income tax liability resulting from such taxable income.
          1.05 Business Expenses. The Company will promptly pay directly, or
reimburse Executive for, all business expenses, to the extent such expenses are
paid or incurred by Executive during the term hereof in accordance with the
Company’s policy in effect from time to time and to the extent such expenses are
reasonable and necessary to the conduct by Executive of the Company’s business.
          1.06 Fringe Benefits; Short-Term and Long-Term Incentive Compensation.
During the term of Executive’s employment hereunder, and subject to the
discretionary authority given to the applicable benefit plan administrators, the
Company will make available to Executive such insurance, sick leave, deferred
compensation, short-term incentive compensation, bonuses, stock options,
performance shares, restricted stock, retirement, vacation, and other like
benefits as are approved and provided from time to time to the other
executive-level employees of the Company or Affiliates. Coverage and eligibility
for any such benefits are subject to the terms of the various Plans as they may
be amended from time to time pursuant to their respective terms.
          1.07 Termination of Employment.
          (a) Without Notice. The Company may, at any time, in its sole
discretion, terminate

3



--------------------------------------------------------------------------------



 



the employment of Executive without notice in the event of:
          (i) Executive’s misconduct that materially interferes with or
prejudices the proper conduct of the business of Block, the Company or any
Affiliate or which may reasonably result in harm to the reputation of Block, the
Company and/or any Affiliate; or
          (ii) Executive’s commission of an act materially and demonstrably
detrimental to the good will of Block or any subsidiary of Block, which act
constitutes gross negligence or willful misconduct by Executive in the
performance of Executive’s material duties to Block or such subsidiary; or
          (iii) Executive’s commission of any act of dishonesty or breach of
trust resulting or intending to result in material personal gain or enrichment
of Executive at the expense of Block or any subsidiary of Block; or
          (iv) Executive’s violation of Article Two or Three of this Agreement;
or
          (v) Executive’s conviction of a misdemeanor (involving an act of moral
turpitude) or a felony; or
          (vi) Executive’s disobedience, insubordination or failure to discharge
Executive’s duties; or
          (vii) The inability of Executive, Block, the Company, and/or an
Affiliate to participate, in whole or in part, in any activity subject to
governmental regulation as the result of any action or inaction on the part of
Executive, as described in Section 1.02(b); or
          (viii) Executive’s death or total and permanent disability. The term
“total and permanent disability” will have the meaning ascribed thereto under
any long-term disability plan maintained by the Company or Block for executives
of the Company.
          (b) With Notice. Either party may terminate the employment of
Executive for any reason, or no reason, by providing not less than 45 days’
prior written notice of such termination to the other party, and, if such notice
is properly given, Executive’s employment hereunder will terminate as of the
close of business on the 45th day after such notice is deemed to have been given
or such later date as is specified in such notice.
          (c) Termination Due to a Change of Control.
          (i) If Executive terminates Executive’s employment under this
Agreement during the 180-day period following the date of the occurrence of a
“Change of Control” of Block then, upon any such termination of Executive’s
employment and conditioned on Executive’s execution of an agreement with the
Company under which Executive releases all known and potential claims related to
Executive’s employment against Block, the

4



--------------------------------------------------------------------------------



 



Company, and Affiliates, the Company will provide Executive with Executive’s
election (the “Change of Control Election”) of the same level of severance
compensation and benefits as would be provided under the H&R Block Severance
Plan (the “Severance Plan”) as the Severance Plan exists (A) on the date of this
Agreement or (B) on Executive’s last day of active employment by the Company or
any Affiliate (the “Last Day of Employment”), as if Executive had incurred a
termination of employment that would result in the receipt of benefits as a
participant in the Severance Plan; provided, however, (1) Executive will be
credited with no less than 12 “Years of Service” (as such term is defined in the
Severance Plan) for the purpose of determining severance compensation under
Section 4(a) of the Severance Plan as it exists on the date of this Agreement or
the comparable section of a relevant severance plan as it may exist on
Executive’s Last Day of Employment (“Future Severance Plan”), notwithstanding
any provision in the Severance Plan or Future Severance Plan to the contrary,
and (2) all restrictions on any nonvested Restricted Shares (as defined in the
applicable award agreement) awarded to Executive pursuant to Section 1.03(d), or
under the 2003 Plan or any comparable plan shall terminate and such Restricted
Shares shall be fully vested, notwithstanding any provision in the Severance
Plan or Future Severance Plan to the contrary. The Severance Plan as it exists
on the date of this Agreement is attached hereto as Exhibit A. Executive must
notify the Company in writing within 5 business days after Executive’s Last Day
of Employment of Executive’s Change of Control Election. Severance compensation
and benefits provided under this Section 1.07(c) will terminate immediately if
Executive violates Sections 3.02, 3.03, or 3.05 of this Agreement or becomes
reemployed with the Company or an Affiliate.
          (ii) For the purpose of this subsection, a “Change of Control” means:
          (A) the acquisition, other than from Block, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of the then outstanding voting securities of Block entitled to vote
generally in the election of directors, but excluding, for this purpose, (i) any
such acquisition by Block or any of its subsidiaries, or any employee benefit
plan (or related trust) of Block or its subsidiaries, or (ii) any corporation
with respect to which, following such acquisition, more than 50% of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners of the voting securities of Block immediately prior to such acquisition
in substantially the same proportion as their ownership, immediately prior to
such acquisition, of the then outstanding voting securities of Block entitled to
vote generally in the election of directors; or
          (B) individuals who, as of the date hereof, constitute the Board (as
of the date hereof, the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any individual or individuals

5



--------------------------------------------------------------------------------



 



becoming a director subsequent to the date hereof, whose election, or nomination
for election by Block’s shareholders, was approved by a vote of at least a
majority of the Board (or nominating committee of the Board) will be considered
as though such individual were a member or members of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Block (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act); or
          (C) the completion of a reorganization, merger or consolidation of
Block, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the voting
securities of Block immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 50% of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such reorganization, merger or consolidation; or
          (D) a complete liquidation or dissolution of Block or the sale or
other disposition of all or substantially all of the assets of Block.
          (d) Severance. Executive will receive severance compensation and
benefits as would be provided under the Severance Plan, as the same may be
amended from time to time, if Executive incurs a “Qualifying Termination,” as
such term is defined in Section 1.07(e) hereof (and without regard to whether
the termination is with or without notice under this Agreement), and executes an
agreement with the Company under which Executive releases all known and
potential claims related to Executive’s employment against Block, the Company,
and Affiliates. Such compensation and benefits will be Executive’s election (the
“Severance Election”) of the same level of severance compensation and benefits
as would be provided under the Severance Plan as such plan exists either (A) on
the date of this Agreement or (B) Executive’s Last Day of Employment; provided,
however, (1) the “Severance Period” (as such term is defined in the Severance
Plan) will be 12 months, notwithstanding any provision in the Severance Plan or
Future Severance Plan to the contrary, (2) Executive will be credited with no
less than 12 “Years of Service” (as such term is defined in the Severance Plan)
for the purpose of determining severance compensation under Section 4(a) of the
Severance Plan as it exists on the date of this Agreement or Future Severance
Plan, notwithstanding any provision in the Severance Plan as it exists on the
date of this Agreement or Future Severance Plan to the contrary, and (3) all
restrictions on any nonvested Restricted Shares awarded to Executive, including
those awarded pursuant to Section 1.03(d), that would have vested in accordance
with their terms by reason of lapse of time within 18 months after the effective
date of the termination of employment (absent such termination of employment)
shall terminate and such Restricted Shares shall be fully vested and any
Restricted Shares that would not have vested in accordance with their terms by
reason of lapse of time within 18 months after the effective date of termination
of employment shall be forfeited, notwithstanding any provision in the Severance
Plan as it exists on the date of this Agreement or Future Severance Plan to the
contrary.

6



--------------------------------------------------------------------------------



 



The Severance Plan as it exists on the date of this Agreement is attached hereto
as Exhibit A. Executive must notify the Company in writing within 5 business
days after Executive’s Last Day of Employment of Executive’s Severance Election.
Severance compensation and benefits provided under this Section 1.07(d) will
terminate immediately if Executive violates Sections 3.02, 3.03, or 3.05 of this
Agreement or becomes reemployed with the Company or an Affiliate.
          (e) Qualifying Termination. For purposes of this Agreement, and
notwithstanding the terms of the Severance Plan or Future Severance Plan or any
other agreement between Executive and the Company, the term “Qualifying
Termination” shall mean (i) the termination of Executive’s employment by
Executive upon or in connection with the redefinition of Executive’s position to
a lower salary rate or grade, or a reduction in Executive’s Base Salary, duties
and responsibilities; or (ii) the involuntary termination of Executive, other
than the termination by the Company of Executive’s employment pursuant to
Section 1.07(a) of this Agreement .
          (f) Further Obligations. Upon termination of Executive’s employment
under this Agreement, neither the Company, Block, nor any Affiliate will have
any further obligations under this Agreement and no further payments of Base
Salary or other compensation or benefits will be payable by the Company, Block,
or any Affiliate to Executive, except (i) as set forth in this Section 1.07,
(ii) as required by the express terms of any written benefit plans or written
arrangements maintained by the Company or Block and applicable to Executive at
the time of such termination of Executive’s employment, or (iii) as may be
required by law.
ARTICLE TWO
CONFIDENTIALITY
          2.01 Background and Relationship of Parties. The parties hereto
acknowledge (for all purposes including, without limitation, Articles Two and
Three of this Agreement) that Block and its subsidiaries have been and will be
engaged in a continuous program of acquisition and development respecting their
businesses, present and future, and that, in connection with Executive’s
employment by the Company, Executive will be expected to have access to all
information of value to the Company and Block and that Executive’s employment
creates a relationship of confidence and trust between Executive and Block with
respect to any information applicable to the businesses of Block and its
subsidiaries. Executive will possess or have unfettered access to information
that has been created, developed, or acquired by Block and its subsidiaries or
otherwise become known to Block and its subsidiaries and which has commercial
value in the businesses in which Block and its subsidiaries have been and will
be engaged and has not been publicly disclosed by Block. All information
described above is hereinafter called “Proprietary Information.” By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, customer lists and information, employee lists and information,
developments, systems, designs, software, databases, know-how, marketing plans,
product information, business and financial information and plans, strategies,
forecasts, new products and services, financial statements, budgets,
projections, prices, and acquisition and disposition plans. Proprietary
Information does not include any portions of such information which are now or
hereafter made public by third parties in a lawful manner or made

7



--------------------------------------------------------------------------------



 



public by parties hereto without violation of this Agreement.
          2.02 Proprietary Information is Property of Block.
          (a) All Proprietary Information is the sole property of Block (or the
applicable subsidiary of Block) and its assigns, and Block (or the applicable
subsidiary of Block) is the sole owner of all patents, copyrights, trademarks,
names, and other rights in connection therewith and without regard to whether
Block (or any subsidiary of Block) is at any particular time developing or
marketing the same. Executive hereby assigns to Block any rights Executive may
have or may acquire in such Proprietary Information. At all times during and
after Executive’s employment with the Company or any Affiliate, Executive will
keep in strictest confidence and trust all Proprietary Information and Executive
will not use or disclose any Proprietary Information without the written consent
of Block, except as may be necessary in the ordinary course of performing duties
as an employee of the Company or as may be required by law or the order of any
court or governmental authority.
          (b) In the event of any termination of Executive’s employment
hereunder, Executive will promptly deliver to the Company all copies of all
documents, notes, drawings, programs, software, specifications, documentation,
data, Proprietary Information, and other materials and property of any nature
belonging to Block or any subsidiary of Block and obtained during the course of
Executive’s employment with the Company. In addition, upon such termination,
Executive will not remove from the premises of Block or any subsidiary of Block
any of the foregoing or any reproduction of any of the foregoing or any
Proprietary Information that is embodied in a tangible medium of expression.
ARTICLE THREE
NON-HIRING; NON-SOLICITATION; NO CONFLICTS; NON-COMPETITION
          3.01 General. The parties hereto acknowledge that, during the course
of Executive’s employment by the Company, Executive will have access to
information valuable to the Company and Block concerning the employees of Block
and its subsidiaries (“Block Employees”) and, in addition to Executive’s access
to such information, Executive may, during (and in the course of) Executive’s
employment by the Company, develop relationships with such Block Employees
whereby information valuable to Block and its subsidiaries concerning the Block
Employees was acquired by Executive. Such information includes, without
limitation: the identity, skills, and performance levels of the Block Employees,
as well as compensation and benefits paid by Block to such Block Employees.
Executive agrees and understands that it is important to protect Block, the
Company, Affiliates and their employees, agents, directors, and clients from the
unauthorized use and appropriation of Block Employee information, Proprietary
Information, and trade secret business information developed, held, or used by
Block, the Company, or Affiliates, and to protect Block, the Company, and
Affiliates and their employees, agents, directors, and customers Executive
agrees to the covenants described in this Article Three.

8



--------------------------------------------------------------------------------



 



          3.02 Non-Hiring. During the period of Executive’s employment
hereunder, and for a period of 1 year after Executive’s Last Day of Employment,
Executive may not directly or indirectly recruit, solicit, or hire any Block
Employee or otherwise induce any such Block Employee to leave the employment of
Block (or the applicable employer-subsidiary of Block) to become an employee of
or otherwise be associated with any other party or with Executive or any company
or business with which Executive is or may become associated. The running of the
1-year period will be suspended during any period of violation and/or any period
of time required to enforce this covenant by litigation or threat of litigation.
          3.03 Non-Solicitation. During the period of Executive’s employment
hereunder and during the time Executive is receiving payments hereunder, and for
2 years after the later of Executive’s Last Day of Employment or cessation of
such payments, Executive may not directly or indirectly solicit or enter into
any arrangement with any person or entity which is, at the time of the
solicitation, a significant customer of the Company or an Affiliate for the
purpose of engaging in any business transaction of the nature performed by the
Company or such Affiliate, or contemplated to be performed by the Company or
such Affiliate, for such customer, provided that this Section 3.03 will only
apply to customers for whom Executive personally provided services while
employed by the Company or an Affiliate or customers about whom or which
Executive acquired material information while employed by the Company or an
Affiliate. The running of the 2-year period will be suspended during any period
of violation and/or any period of time required to enforce this covenant by
litigation or threat of litigation.
          3.04 No Conflicts. Executive represents in good faith that, to the
best of Executive’s knowledge, the performance by Executive of all the terms of
this Agreement will not breach any agreement to which Executive is or was a
party and which requires Executive to keep any information in confidence or in
trust. Executive has not brought and will not bring to the Company or Block nor
will Executive use in the performance of employment responsibilities at the
Company any proprietary materials or documents of a former employer that are not
generally available to the public, unless Executive has obtained express written
authorization from such former employer for their possession and use. Executive
has not and will not breach any obligation of confidentiality that Executive may
have to former employers and Executive will fulfill all such obligations during
Executive’s employment with the Company.
          3.05 Non-Competition. During the period of Executive’s employment
hereunder and for 2 years after the Executive’s Last Day of Employment,
Executive may not engage in, or own or control any interest in (except as a
passive investor in less than one percent of the outstanding securities of
publicly held companies), or act as an officer, director or employee of, or
consultant, advisor or lender to, any firm, corporation, partnership, limited
liability company, institution, business, government agency, or entity that
engages in any line of business that is competitive with any Line of Business of
Block (as defined below), provided that this Section 3.05 will not apply to
Executive if Executive’s primary place of employment by the Company or an
Affiliate as of the Last Day of Employment is in either the State of California
or the State of North Dakota. “Line of Business of Block” means any line of
business (including lines of

9



--------------------------------------------------------------------------------



 



business under evaluation or development) of the Company, as well as any one or
more lines of business (including lines of business under evaluation or
development) of any Affiliate by which Executive was employed during the
two-year period preceding the Last Day of Employment, provided that, “Line of
Business of Block” will in all events include, but not be limited to, the income
tax return preparation business, and provided further that if Executive’s
employment was, as of the Last Day of Employment or during the 2-year period
immediately prior to the Last Day of Employment, with HRB Management, Inc. or
any successor entity thereto, “Line of Business of Block” means any line of
business (including lines of business under evaluation or development) of Block
and all of its subsidiaries. The running of the 2-year period will be suspended
during any period of violation and/or any period of time required to enforce
this covenant by litigation or threat of litigation.
          3.06 Reasonableness of Restrictions. Executive and the Company
acknowledge that the restrictions contained in this Agreement are reasonable,
but should any provisions of any Article of this Agreement be determined to be
invalid, illegal, or otherwise unenforceable or unreasonable in scope by any
court of competent jurisdiction, the validity, legality, and enforceability of
the other provisions of this Agreement will not be affected thereby and the
provision found invalid, illegal, or otherwise unenforceable or unreasonable
will be considered by the Company and Executive to be amended as to scope of
protection, time, or geographic area (or any one of them, as the case may be) in
whatever manner is considered reasonable by that court and, as so amended, will
be enforced.
ARTICLE FOUR
MISCELLANEOUS
     4.01 Third-Party Beneficiary. The parties hereto agree that Block is a
third-party beneficiary as to the obligations imposed upon Executive under this
Agreement and as to the rights and privileges to which the Company is entitled
pursuant to this Agreement, and that Block is entitled to all of the rights and
privileges associated with such third-party-beneficiary status.
     4.02 Entire Agreement. This Agreement supersedes all previous employment
agreements, whether written or oral between Executive and the Company and
constitutes the entire agreement and understanding between the Company and
Executive concerning the subject matter hereof. No modification, amendment,
termination, or waiver of this Agreement will be binding unless in writing and
signed by Executive and a duly authorized officer of the Company. Failure of the
Company, Block, or Executive to insist upon strict compliance with any of the
terms, covenants, or conditions hereof will not be deemed a waiver of such
terms, covenants, and conditions. If, and to the extent that, any other written
or oral agreement between Executive and Company or Block is inconsistent with or
contradictory to the terms of this Agreement, the terms of this Agreement shall
apply.
     4.03 Specific Performance. The parties hereto acknowledge that money
damages alone will not adequately compensate the Company or Block or Executive
for breach of any of the covenants and agreements set forth in Articles Two and
Three herein and, therefore, in the event of

10



--------------------------------------------------------------------------------



 



the breach or threatened breach of any such covenant or agreement by either
party, in addition to all other remedies available at law, in equity or
otherwise, a wronged party will be entitled to injunctive relief compelling
specific performance of (or other compliance with) the terms hereof.
     4.04 Successors and Assigns. This Agreement is binding upon Executive and
the heirs, executors, assigns and administrators of Executive or Executive’s
estate and property and will inure to the benefit of the Company, Block and
their successors and assigns. Executive may not assign or transfer to others the
obligation to perform Executive’s duties hereunder. The Company may assign this
Agreement to an Affiliate with the consent of Executive, in which case, after
such assignment, the “Company” means the Affiliate to which this Agreement has
been assigned.
     4.05 Withholding Taxes. From any payments due hereunder to Executive from
the Company, there will be withheld amounts reasonably believed by the Company
to be sufficient to satisfy liabilities for federal, state, and local taxes and
other charges and customary withholdings. Executive remains primarily liable to
such authorities for such taxes and charges to the extent not actually paid by
the Company. This Section 4.05 does not affect the Company’s obligation to
“gross up” any relocation benefits paid to Executive pursuant to Subsection
1.04(b).
     4.06 Certain Adjustments of Payments by Company. If Executive is liable for
the payment of any excise tax (the “Basic Excise Tax”) because of Code
Section 4999, or any successor or similar provision, with respect to any
payments or benefits received or to be received from the Company or any
successor to the Company, whether provided under this Agreement or otherwise,
the Company shall pay Executive an amount (the “Special Reimbursement”) which,
after payment by Executive (or on Executive’s behalf) of any federal, state and
local taxes applicable thereto, including, without limitation, any further
excise tax under such Code Section 4999, on, with respect to or resulting from
the Special Reimbursement, equals the net amount of the Basic Excise Tax. If any
federal income taxes are imposed on any benefits provided to Executive, the
Company shall “gross up” Executive for such tax liability by paying to Executive
an amount sufficient so that after payment of all such taxes so imposed,
Executive’s position is what it would have been had no such taxes been imposed.
Executive will cooperate with the Company to minimize the tax consequences to
Executive and to the Company so long as the actions proposed to be taken by the
Company do not cause any additional tax consequences to Executive and do not
prolong or delay the time that payments are to be made, or the amount of
payments to be made, unless Executive consents, in writing, to any delay or
deferment of payment. Except as otherwise indicated in this Section 4.06,
Executive shall be liable for and shall pay all income taxes owed by virtue of
any payments made to Executive under this Agreement.
     4.07 Indemnification. To the fullest extent permitted by law and Block’s
Bylaws, the Company hereby indemnifies during and after the period of
Executive’s employment hereunder Executive from and against all loss, costs,
damages, and expenses including, without limitation, legal expenses of counsel
selected by the Company to represent the interests of Executive (which expenses
the Company will, to the extent so permitted, advance to executive as the same
are incurred) arising out of or in connection with the fact that Executive is or
was a director, officer, attorney, employee, or agent of the Company or Block or
serving in such capacity for another

11



--------------------------------------------------------------------------------



 



corporation at the request of the Company or Block. Notwithstanding the
foregoing, the indemnification provided in this Section 4.07 will not apply to
any loss, costs, damages, and expenses arising out of or relating in any way to
any employment of Executive by any former employer or the termination of any
such employment.
     4.08 Right to Offset. To the extent not prohibited by applicable law and in
addition to any other remedy, the Company has the right but not the obligation
to offset any amount that Executive owes the Company under this Agreement
against any amounts due Executive by Block, the Company, or Affiliates.
     4.09 Notices. All notices required or desired to be given hereunder must be
in writing and will be deemed served and delivered if delivered in person or
mailed, postage prepaid to Executive at: 4950 Central, No. 103, Kansas City, MO
64112 and to H&R Block, Inc., One H&R Block Way, Kansas City, Missouri 64105,
Attn: Corporate Secretary; or to such other address and/or person designated by
either party in writing to the other party. Any notice given by mail will be
deemed given as of the date it is so mailed and postmarked or received by a
nationally recognized overnight courier for delivery.
     4.10 Counterparts. This Agreement may be signed in counterparts and
delivered by facsimile transmission confirmed promptly thereafter by actual
delivery of executed counterparts.
     4.11 Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any provision would result in the imposition of an applicable tax
under Code Section 409A and related Treasury guidance (“Section 409A”), that
provision will be reformed to avoid imposition of the applicable tax and no
action taken to comply with Code Section 409A shall be taken without the
Executive’s consent if it will adversely affect the Executive’s rights to any
compensation or benefits hereunder .
     4.12 Arbitration. The parties hereto may attempt to resolve any dispute
hereunder informally via mediation or other means. Otherwise, any controversy or
claim arising out of or relating to this Agreement, or any breach thereof,
shall, except as provided in Article Three, be adjusted only by arbitration in
accordance with the rules of the American Arbitration Association, and judgment
upon such award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitration shall be held in Kansas City, Missouri, or
such other place as may be agreed upon at the time by the parties to the
arbitration. The arbitrator(s) shall, in their award, allocate between the
parties the costs of arbitration, which shall include reasonable attorneys’ fees
of the parties, as well as the arbitrator’s fees and expenses, in such
proportions as the arbitrator deems just.
     4.13 Choice of Law. This Agreement shall be governed by, construed and
enforced in accordance with the Laws of the State of Missouri, excluding any
conflicts of law, rule or principle that might otherwise refer to the
substantive law of another jurisdiction.

12



--------------------------------------------------------------------------------



 



            EXECUTIVE:
    Dated: November 1, 2006  /s/ Carol Graebner       Carol Graebner           

            Accepted and Agreed:


HRB Management, Inc.
a Missouri Corporation
      By:   /s/ Mark A. Ersnst         Mark A. Ernst, President and Chief
Executive Officer             

Dated: November 1, 2006

13



--------------------------------------------------------------------------------



 



Exhibit A
H&R BLOCK SEVERANCE PLAN
Amended and Restated August 11, 2003
1. Purpose. The H&R Block Severance Plan is a welfare benefit plan established
by HRB Management, Inc., an indirect subsidiary of H&R Block, Inc., for the
benefit of certain subsidiaries of H&R Block, Inc. in order to provide severance
compensation and benefits to certain employees of such subsidiaries whose
employment is involuntarily terminated under the conditions set forth herein.
This document constitutes both the plan document and the summary plan
description required by the Employee Retirement Income Security Act of 1974.
2. Definitions.
(a) “Cause” means one or more of the following grounds of an Employee’s
termination of employment with a Participating Employer:
(i) misconduct that interferes with or prejudices the proper conduct of the
Company, the Employee’s Participating Employer, or any other affiliate of the
Company, or which may reasonably result in harm to the reputation of the
Company, the Employee’s Participating Employer, or any other affiliate of the
Company;
(ii) commission of an act of dishonesty or breach of trust resulting or
intending to result in material personal gain or enrichment of the Employee at
the expense of the Company, the Employee’s Participating Employer, or any other
affiliate of the Company;
(iii) commission of an act materially and demonstrably detrimental to the good
will of the Company, the Employee’s Participating Employer, or any other
affiliate of the Company, which act constitutes gross negligence or willful
misconduct by the Employee in the performance of the Employee’s material duties;
(iv) material violations of the policies or procedures of the Employee’s
Participating Employer, including, but not limited to, the H&R Block Code of
Business Ethics & Conduct, except those policies or procedures with respect to
which an exception has been granted under authority exercised or delegated by
the Participating Employer;
(v) disobedience, insubordination or failure to discharge employment duties;
(vi) conviction of, or entrance of a plea of guilty or no contest, to a
misdemeanor (involving an act of moral turpitude) or a felony;

14



--------------------------------------------------------------------------------



 



(vii) inability of the Employee, the Company, the Employee’s Participating
Employer, and/or any other affiliate of the Company to participate, in whole or
in part, in any activity subject to governmental regulation as the result of any
action or inaction on the part of the Employee;
(viii) the Employee’s death or total and permanent disability. The term “total
and permanent disability” will have the meaning ascribed thereto under any
long-term disability plan maintained by the Employee’s Participating Employer;
(ix) any grounds described as a discharge or other similar term on the
Participating Employer’s separation review form or other similar document
stating the reason for the Employee’s termination of employment, including poor
performance; or
(x) any other grounds of termination of employment that the Participating
Employer deems for cause.
Notwithstanding the definition of Cause above, if an Employee’s employment with
a Participating Employer is subject to an employment agreement that contains a
definition of “cause” for purposes of termination of employment, such definition
of “cause” in such employment agreement shall replace the definition of Cause
herein for the purpose of determining whether the Employee has incurred a
Qualifying Termination, but only with respect to such Employee.
(b) “Company” means H&R Block, Inc.
(c) “Employee” means a regular full-time or part-time, active employee of a
Participating Employer whose employment with a Participating Employer is not
subject to an employment contract that contains a provision that includes
severance benefits. This definition expressly excludes employees of a
Participating Employer classified as seasonal, temporary and/or inactive and
employees who are customarily employed by a Participating Employer less than 20
hours per week.
(d) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(e) “Hour of Service” means each hour for which an individual was entitled to
compensation as a regular full-time or part-time employee from a subsidiary of
the Company.
(f) “Line of Business of the Company” with respect to a Participant means any
line of business of the Participating Employer by which the Participant was
employed as of the Termination Date, as well as any one or more lines of
business of any other subsidiary of the Company by which the Participant was
employed during the two-year period preceding the Termination Date, provided
that, if Participant’s employment was, as of the Termination Date or during the
two-year period

15



--------------------------------------------------------------------------------



 



immediately prior to the Termination Date, with HRB Management, Inc. or any
successor entity thereto, “Line of Business of the Company” shall mean any lines
of business of the Company and all of its subsidiaries.
(g) “Monthly Salary” means –
(i) with respect to an Employee paid on a salary basis, the Employee’s current
annual salary divided by 12; and
(ii) with respect to an Employee paid on an hourly basis, the Employee’s current
hourly rate times the number of hours he or she is regularly scheduled to work
per week multiplied by 52 and then divided by 12.
(h) “Participant” means an Employee who has incurred a Qualifying Termination
and has signed a Release that has not been revoked during any revocation period
provided under the Release.
(i) “Participating Employer” means a direct or indirect subsidiary of the
Company (i) listed on Schedule A, attached hereto, which may change from time to
time to reflect new Participating Employers or withdrawing Participating
Employers, and (ii) approved by the Plan Sponsor for participation in the Plan.
(j) “Plan” means the “H&R Block Severance Plan,” as stated herein, and as may be
amended from time to time.
(k) “Plan Administrator” and “Plan Sponsor” means HRB Management, Inc. The
address and telephone number of HRB Management, Inc. is 4400 Main Street, Kansas
City, Missouri 64111, (816) 753-6900. The Employer Identification Number
assigned to HRB Management, Inc. by the Internal Revenue Service is 43-1632589.
(l) “Qualifying Termination” means the involuntary termination of an Employee,
but does not include a termination resulting from:
(i) the elimination of the Employee’s position where the Employee was offered
another position with a subsidiary of the Company at a comparable salary and
benefit level, or where the termination results from a sale of assets or other
corporate acquisition or disposition;
(ii) the redefinition of an Employee’s position to a lower salary rate or grade;
(iii) the termination of an Employee for Cause; or
(iv) the non-renewal of employment contracts.
(m) “Release” means that agreement signed by and between an Employee who is
eligible to participate in the Plan and the Employee’s Participating Employer
under which the Employee releases all known and potential claims against the
Employee’s

16



--------------------------------------------------------------------------------



 



Participating Employer and all of such employer’s parents, subsidiaries, and
affiliates.
(n) “Release Date” means, with respect to a Release that includes a revocation
period, the date immediately following the expiration date of the revocation
period in the Release that has been fully executed by both parties. “Release
Date” means, with respect to a Release that does not include a revocation
period, the date the Release has been fully executed by both parties.
(o) “Severance Period” means the period of time during which a Participant may
receive benefits under this Plan. The Severance Period with respect to a
Participant begins on the Termination Date. A Participant’s Severance Period
will be the shorter of (i) 12 months or (ii) a number of months equal to the
whole number of Years of Service determined under Section 2(q), unless earlier
terminated in accordance with Section 8 of the Plan.
(p) “Termination Date” means the date the Employee severs employment with a
Participating Employer.
(q) “Year of Service” means each period of 12 consecutive months ending on the
Employee’s employment anniversary date during which the Employee had at least
1,000 Hours of Service. In determining a Participant’s Years of Service, the
Participant will be credited with a partial Year of Service for his or her final
period of employment commencing on his or her most recent employment anniversary
date equal to a fraction calculated in accordance with the following formula:
Number of days since most recent employment anniversary date
365
Despite an Employee’s Years of Service calculated in accordance with the above,
an Employee whose pay grade at his or her Participating Employer fits in the
following categories at the time of the Qualifying Termination will be credited
with no less than the specified Minimum Years of Service and no more than the
specified Maximum Years of Service listed in the following table as applicable
to such pay grade:

                  Pay Grade   Minimum Years of Service   Maximum Years of
Service
81-89 and 231-235
    6       18  
65-80, 140-145,
185-190, and 218-230
    3       18  
57-64, 115-135,
175-180, and 210-217
    1       18  
48-56, 100-110,
170, and 200-209
    1       18  

    Notwithstanding the above, if an Employee has received credit for Years of
Service

17



--------------------------------------------------------------------------------



 



    under this Plan or under any previous plan, program, or agreement for the
purpose of receiving severance benefits before a Qualifying Termination, such
Years of Service will be disregarded when calculating Years of Service for such
Qualifying Termination under the Plan; provided, however, that if such severance
benefits were terminated prior to completion because the Employee was rehired by
any subsidiary of the Company then the Employee will be re-credited with full
Years of Service for which severance benefits were not paid in full or in part
because of such termination.   3.   Eligibility and Participation.       An
Employee who incurs a Qualifying Termination and signs a Release that has not
been revoked during any revocation period under the Release is eligible to
participate in the Plan. An eligible Employee will become a Participant in the
Plan as of the Termination Date.   4.   Severance Compensation.      
(a) Amount. Subject to Section 8, each Participant will receive during the
Severance Period from the applicable Participating Employer aggregate severance
compensation equal to:

      (i) the Participant’s Monthly Salary multiplied by the Participant’s Years
of Service; plus         (ii) one-twelfth of the Participant’s target payout
under the Short-Term Incentive Program of the Participating Employer in effect
at the time of his or her Termination Date multiplied by the Participant’s Years
of Service; plus         (iii) an amount to be determined by the Participating
Employer at its sole discretion, which amount may be zero.     (b)   Timing of
Payments. Except as stated in Section 4(c), and subject to Section 8,        
(i) the sum of any amounts determined under Sections 4(a)(i) and 4(a)(ii) of the
Plan will be paid in semi-monthly or bi-weekly installments (the timing and
amount of each installment as determined by the Participating Employer) during
the Severance Period beginning after the later of the Termination Date or the
Release Date; and         (ii) any amounts determined under Section 4(a)(iii) of
the Plan will be paid in one lump sum within 15 days after the later of the
Termination Date or the Release Date, unless otherwise agreed in writing by the
Participating Employer and Participant or otherwise required by law.     (c)  
Death. In the event of the Participant’s death prior to receiving all payments

18



--------------------------------------------------------------------------------



 



    due under this Section 4, any unpaid severance compensation will be paid
(i) in the same manner as are death benefits under the Participant’s basic life
insurance coverage provided by the Participant’s Participating Employer, and
(ii) in accordance with the Participant’s beneficiary designation under such
coverage. If no such coverage exists, or if no beneficiary designation exists
under such coverage as of the date of death of the Participant, the severance
compensation will be paid to the Participant’s estate in one-lump sum.   5.  
Health and Welfare Benefits.       (a) Benefits. In addition to the severance
compensation provided pursuant to Section 4 of the Plan, a Participant may
continue to participate in the following health and welfare benefits provided by
his or her Participating Employer during the Severance Period on the same basis
as employees of the Participating Employer:

(i) medical;
(ii) dental;
(iii) vision;
(iv) employee assistance;
(v) medical expense reimbursement and dependent care expense reimbursement
benefits provided under a cafeteria plan;
(vi) life insurance (basic and supplemental); and
(vii) accidental death and dismemberment insurance (basic and supplemental).
For the purposes of any of the above-described benefits provided under a
Participating Employer’s cafeteria plan, a Qualifying Termination constitutes a
“change in status” or “life event.”
(b) Payment and Expiration. Payment of the Participant’s portion of contribution
or premiums for such selected benefits will be withheld from any severance
compensation payments paid to the Participant under this Plan. The Participating
Employer’s partial subsidization of such coverages will remain in effect until
the earlier of:
(i) the expiration or earlier termination of the Employee’s Severance Period,
after which time the Participant may be eligible to elect to continue coverage
of those benefits listed above that are provided under group health plans in
accordance with his or her rights under Section 4980B of the Internal Revenue
Code; or

19



--------------------------------------------------------------------------------



 



(ii) the Participant’s attainment of or eligibility to attain health and welfare
benefits through another employer after which time the Participant may be
eligible to elect to continue coverage of those benefits listed above that are
provided under group health plans in accordance with his or her rights under
Section 4980B of the Internal Revenue Code.

6.   Stock Options.

(a) Accelerated Vesting. Any portion of any outstanding incentive stock options
and nonqualified stock options that would have vested during the 18-month period
following the Termination Date had the Participant remained an employee with the
Participating Employer during such 18-month period will vest as of the
Termination Date. This Section 6(a) applies only to options (i) granted to the
Participant under the Company’s 1993 Long-Term Executive Compensation Plan, or
any successor plan to its 1993 Long-Term Executive Compensation Plan, not less
than 6 months prior to his or her Termination Date and (ii) outstanding at the
close of business on such Termination Date. The determination of accelerated
vesting under this Section 6(a) shall be made as of the Termination Date and
shall be based solely on any time-specific vesting schedule included in the
applicable stock option agreement without regard to any accelerated vesting
provision not related to the Plan in such agreement.
(b) Post-Termination Exercise Period. Subject to the expiration dates and other
terms of the applicable stock option agreements, the Participant may elect to
have the right to exercise any outstanding incentive stock options and
nonqualified stock options granted prior to the Termination Date to the
Participant under the Company’s 1984 Long-Term Executive Compensation Plan, its
1993 Long-Term Executive Compensation Plan, or any successor plan to its 1993
Long-Term Executive Compensation Plan that are vested as of the Termination Date
(or, if later, the Release Date), whether due to the operation of Section 6(a),
above, or otherwise, at any time during the Severance Period and, except in the
event that the Severance Period terminates pursuant to Section 8(a), for a
period up to 3 months after the end of the Severance Period (notwithstanding
Section 8). Any such election shall apply to all outstanding incentive stock
options and nonqualified stock options, will be irrevocable and must be made in
writing and delivered to the Plan Administrator on or before the later of the
Termination Date or Release Date. If the Participant fails to make an election,
the Participant’s right to exercise such options will expire 3 months after the
Termination Date.
(c) Stock Option Agreement Amendment. The operation of Sections 6(a) and 6(b),
above, are subject to the Participant’s execution of an amendment to any
affected stock option agreements, if necessary.
7. Outplacement Services. In addition to the benefits described above, career
transition counseling or outplacement services may be provided upon the
Participant’s

20



--------------------------------------------------------------------------------



 



Qualifying Termination. Such outplacement service will be provided at the
Participating Employer’s sole discretion. Outplacement services are designed to
assist employees in their search for new employment and to facilitate a smooth
transition between employment with the Participating Employer and employment
with another employer. Any outplacement services provided under this Plan will
be provided by an outplacement service chosen by the Participating Employer. The
Participant is not entitled to any monetary payment in lieu of outplacement
services.
8. Termination of Benefits. Any right of a Participant to severance compensation
and benefits under the Plan, and all obligations of his or her Participating
Employer to pay any unpaid severance compensation or provide benefits under the
Plan will terminate as of the day:
(a) The Participant has engaged in any conduct described in Sections 8(a)(i),
8(a)(ii), 8(a)(iii) or 8(a)(iv), below, as the same may be limited pursuant to
Section 8(a)(vi).
(i) During the Severance Period, the Participant’s engagement in, ownership of,
or control of any interest in (except as a passive investor in less than one
percent of the outstanding securities of publicly held companies), or acting as
an officer, director or employee of, or consultant, advisor or lender to, any
firm, corporation, partnership, limited liability company, institution,
business, government agency, or entity that engages in any line of business that
is competitive with any Line of Business of the Company, provided that this
Section 8(a)(i) shall not apply to the Participant if the Participant’s primary
place of employment by a subsidiary of the Company as of the Termination Date is
in either the State of California or the State of North Dakota.
(ii) During the Severance Period, the Participant employs or solicits for
employment by any employer other than a subsidiary of the Company any employee
of any subsidiary of the Company, or recommends any such employee for employment
to any employer (other than a subsidiary of the Company) at which the
Participant is or intends to be (A) employed, (B) a member of the Board of
Directors, (C) a partner, or (D) providing consulting services.
(iii) During the Severance Period, the Participant directly or indirectly
solicits or enters into any arrangement with any person or entity which is, at
the time of the solicitation, a significant customer of a subsidiary of the
Company for the purpose of engaging in any business transaction of the nature
performed by such subsidiary, or contemplated to be performed by such
subsidiary, for such customer, provided that this Section 8(a)(iii)

21



--------------------------------------------------------------------------------



 



shall only apply to customers for whom the Participant personally provided
services while employed by a subsidiary of the Company or customers about whom
or which the Participant acquired material information while employed by a
subsidiary of the Company.
(iv) During the Severance Period, the Participant misappropriates or improperly
uses or discloses confidential information of the Company and/or its
subsidiaries.
(v) If the Participant engaged in any of the conduct described in Sections
8(a)(i), 8(a)(ii), 8(a)(iii) or 8(a)(iv) during or after Participant’s term of
employment with a Participating Employer, but prior to the commencement of the
Severance Period, and such engagement becomes known to the Participating
Employer during the Severance Period, such conduct shall be deemed, for purposes
of Sections 8(a)(i), 8(a)(ii), 8(a)(iii) or 8(a)(iv) to have occurred during the
Severance Period.
(vi) If the Participant is a party to an employment contract with a
Participating Employer that contains a covenant or covenants relating to the
Participant’s engagement in conduct that is the same as or substantially similar
to the conduct described in any of Sections 8(a)(i), 8(a)(ii), 8(a)(iii) or
8(a)(iv), and any specific conduct regulated in such covenant or covenants in
such employment contract is more limited in scope geographically or otherwise
than the corresponding specific conduct described in any of such
Sections 8(a)(i), 8(a)(ii), 8(a)(iii) or 8(a)(iv), then the corresponding
specific conduct addressed in the applicable Section 8(a)(i), 8(a)(ii),
8(a)(iii) or 8(a)(iv) shall be limited to the same extent as such conduct is
limited in the employment contract and the Participating Employer’s rights and
remedy with respect to such conduct under this Section 8 shall apply only to
such conduct as so limited.
(b) The Participant is rehired by his or her Participating Employer or hired by
any other subsidiary of the Company in any position other than a position
classified as seasonal by such employer.
9. Amendment and Termination. The Plan Sponsor reserves the right to amend the
Plan or to terminate the Plan and all benefits hereunder in their entirety at
any time.
10. Administration of Plan. The Plan Administrator has the power and discretion
to

22



--------------------------------------------------------------------------------



 



construe the provisions of the Plan and to determine all questions relating to
the eligibility of employees of Participating Employers to become Participants
in the Plan, and the amount of benefits to which any Participant may be entitled
thereunder in accordance with the Plan. Not in limitation, but in amplification
of the foregoing and of the authority conferred upon the Plan Administrator, the
Plan Sponsor specifically intends that the Plan Administrator have the greatest
permissible discretion to construe the terms of the Plan and to determine all
questions concerning eligibility, participation and benefits. Any such decision
made by the Plan Administrator will be binding on all Employees, Participants,
and beneficiaries, and is intended to be subject to the most deferential
standard of judicial review. Such standard of review is not to be affected by
any real or alleged conflict of interest on the part of the Plan Administrator.
The decision of the Plan Administrator upon all matters within the scope of its
authority will be final and binding.
11. Claims Procedures.
(a) Filing a Claim for Benefits. Participants are not required to submit claim
forms to initiate payment of benefits under this Plan. To make a claim for
benefits, individuals other than Participants who believe they are entitled to
receive benefits under this Plan and Participants who believe they have been
denied certain benefits under the Plan must write to the Plan Administrator.
These individuals and such Participants are hereinafter referred to in this
Section 11 as “Claimants.” Claimants must notify the Plan Administrator if they
will be represented by a duly authorized representative with respect to a claim
under the Plan.
(b) Initial Review of Claims. The Plan Administrator will evaluate a claim for
benefits under the Plan. The Plan Administrator may solicit additional
information from the Claimant if necessary to evaluate the claim. If the Plan
Administrator denies all or any portion of the claim, the Claimant will receive,
within 90 days after the receipt of the written claim, a written notice setting
forth:
(i) the specific reason for the denial;
(ii) specific references to pertinent Plan provisions on which the Plan
Administrator based its denial;
(iii) a description of any additional material and information needed for the
Claimant to perfect his or her claim and an explanation of why the material or
information is needed; and
(iv) that any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Plan Administrator within 60 days after receipt of the
notice of denial of benefits. The notice must advise the Claimant that his or
her failure to appeal the action to the Plan Administrator in writing within the
60-day period will render the Plan Administrator’s determination final, binding
and conclusive. The notice must further advise the Claimant of his or her right
to bring a civil action under Section 502(a) of ERISA following the exhaustion
of the claims procedures

23



--------------------------------------------------------------------------------



 



described herein.
(c) Appeal of Denied Claim and Final Decision. If the Claimant should appeal to
the Plan Administrator, the Claimant, or his or her duly authorized
representative, must submit, in writing, whatever issues and comments the
Claimant or his or her duly authorized representative feels are pertinent. The
Claimant, or his or her duly authorized representative, may review and request
pertinent Plan documents. The Plan Administrator will reexamine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Plan Administrator will
advise the Claimant in writing of its decision within 60 days of the Claimant’s
written request for review, unless special circumstances (such as a hearing)
require an extension of time, in which case the Plan Administrator will make a
decision as soon as possible, but no later than 120 days after its receipt of a
request for review.
12. Plan Financing. The benefits to be provided under the Plan will be paid by
the applicable Participating Employer, as incurred, out of the general assets of
such Participating Employer.
13. General Information. The Plan’s records are maintained on a calendar year
basis. The Plan Number is 509. The Plan is self-administered and is considered a
severance plan.
14. Governing Law. The Plan is established in the State of Missouri. To the
extent federal law does not apply, any questions arising under the Plan will be
determined under the laws of the State of Missouri.
15. Enforceability; Severability. If a court of competent jurisdiction
determines that any provision of the Plan is not enforceable, then such
provision shall be enforceable to the maximum extent possible under applicable
law, as determined by such court. The invalidity or unenforceability of any
provision of the Plan, as determined by a court of competent jurisdiction, will
not affect the validity or enforceability of any other provision of the Plan and
all other provisions will remain in full force and effect.
16. Withholding of Taxes. The applicable Participating Employer may withhold
from any benefit payable under the Plan all federal, state, city or other taxes
as may be required pursuant to any law, governmental regulation or ruling. The
Participant shall pay upon demand by the Company or the Participating Employer
any taxes required to be withheld or collected by the Company or the
Participating Employer upon the exercise by the Participant of a nonqualified
stock option granted under the Company’s 1984 Long-Term Executive Compensation
Plan or its 1993 Long-Term Executive Compensation Plan. If the Participant fails
to pay any such taxes associated with such exercise upon demand, the
Participating Employer shall have the right, but not the obligation, to offset
such taxes against any unpaid severance compensation under this Plan.
17. Not an Employment Agreement. Nothing in the Plan gives an Employee any
rights (or imposes any obligations) to continued employment by his or her
Participating Employer or other subsidiary of the Company, nor does it give such
Participating Employer any rights

24



--------------------------------------------------------------------------------



 



(or impose any obligations) for the continued performance of duties by the
Employee for the Participating Employer or any other subsidiary of the Company.
18. No Assignment. The Employee’s right to receive payments of severance
compensation and benefits under the Plan are not assignable or transferable,
whether by pledge, creation of a security interest, or otherwise. In the event
of any attempted assignment or transfer contrary to this Section 18, the
applicable Participating Employer will have no liability to pay any amount so
attempted to be assigned or transferred.
19. Service of Process. The Secretary of the Plan Administrator is designated as
agent for service of legal process. Service of legal process may be made upon
the Secretary of the Plan Administrator at:
HRB Management, Inc.
Attn: Secretary
4400 Main Street
Kansas City, Missouri 64111
20. Statement of ERISA Rights. As a participant in the Plan, you are entitled to
certain rights and protections under ERISA, which provides that all Plan
Participants are entitled to:
(a) examine without charge, at the Plan Administrator’s office, all documents
governing the Plan and a copy of the latest annual report (Form 5500 Series)
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;
(b) obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, copies of the latest annual report
(Form 5500 Series) and an updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies; and
(c) receive a summary of the Plan’s annual financial report if required to be
filed for the year. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report if an annual report is
required to be filed for the year.
     In addition to creating rights for Plan Participants, ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your Participating Employer or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a welfare benefit or exercising your rights under ERISA.
     If your claim for a welfare benefit is denied or ignored, in whole or in
part, you have the right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

25



--------------------------------------------------------------------------------



 



     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials to you and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If it should happen that you are discriminated against for asserting your
rights, you may seek assistance from the U. S. Department of Labor, or you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.
     If you have any questions about the Plan, you should contact the Plan
Administrator. If you have questions about this statement or about your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Pension and Welfare
Benefits Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Pension and
Welfare Benefits Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Pension and Welfare Benefits Administration.
     IN WITNESS WHEREOF, HRB Management, Inc. adopts this Severance Plan, as
amended and restated, effective this 11th day of August, 2003.

            HRB MANAGEMENT, INC.
      /s/ Mark A, Ernst       Mark A. Ernst      President and Chief Executive
Officer   

26



--------------------------------------------------------------------------------



 



         

Schedule A
Participating Employers
Block Financial Corporation
Financial Marketing Services, Inc.
Franchise Partner, Inc.
H&R Block Investments, Inc.
H&R Block Services, Inc. and its U.S.-based direct and indirect subsidiaries
HRB Business Services, Inc.
H&R Block Small Business Resources, Inc.
HRB Management, Inc.
HRB Retail Services, Inc.
OLDE Financial Corporation and its U.S.-based direct and indirect subsidiaries,
which subsidiaries include H&R Block Financial Advisors, Inc.

27